MATTIE F. HENRY, CONSERVATRIX AND EX OFFICIO ADMINISTRATRIX OF THE ESTATE OF SAMUEL FARLOW, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Henry v. CommissionerDocket No. 7268.United States Board of Tax Appeals7 B.T.A. 172; 1927 BTA LEXIS 3245; May 28, 1927, Promulgated *3245  Value of mortgage notes owned by decedent at the time of his death determined.  George H. Wilson, Esq., and Carl G. Schmiedeskamp, Esq., for the petitioner.  A. H. Murray, Esq., for the respondent.  LITTLETON*172  The Commissioner determined a deficiency in estate tax of $1,824.02.  The administratrix claims that the Commissioner erred in including in the gross estate of the decedent certain mortgage notes at their face value.  FINDINGS OF FACT.  Mattie F. Henry is the administratrix of the estate of Samuel Farlow, who died November 73, 1923, a resident of Camp Point, Ill.  At the time of his death Farlow owned among other property the following promissory notes secured by mortgages and executed by the following individuals in the amounts shown: J. C. Gibbs, 3 notes, executed Oct. 21, 1921$12,000J. C. Schieferdecker, 1 note, executed May 6, 192518,000George W. Deterding, 7 notes, executed April 11, 19208,700On January 28, 1925, the estate sold all of the above-mentioned notes at public sale, after due advertisement and pursuant to the order of the county court for the following amounts: J. C. Gibbs$1,650J. C. Schieferdecker15,750George W. Deterding8,000*3246  The value of the above-mentioned notes on November 23, 1923, the date of the death of Samuel Farlow, was as follows: J. C. Gibbs$1,650J. C. Schieferdecker15,750George W. Deterding8,000By order of the county court administratrix fees were allowed and paid in the amount of $10,000.  The Commissioner allowed a deduction on this account of $6,000.  There was also allowed and paid by order of the county court attorneys' fees in the amount of $12,000.  The Commissioner allowed a deduction of $6,000 on this account.  OPINION.  LITTLETON: From a consideration of the evidence submitted the Board is of the opinion that the value of the several notes hereinbefore *173  mentioned at the time of the death of Samuel Farlow on November 23, 1923, was not more than the amounts for which said notes were sold by order of the court in January, 1925.  Several witnesses testified that the said notes on November 23, 1923, were worth slightly less than they were at the time they were sold in 1925.  The Commissioner, therefore, erred in including the said notes in the gross estate at their face value.  The administratrix fees and attorneys' fees paid by order of the*3247  court should be allowed as deductions from the gross estate.  Judgment will be entered on 15 days' notice, under Rule 50.